J-S47038-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                    :         IN THE SUPERIOR COURT OF
                                                 :               PENNSYLVANIA
                   Appellee                      :
                                                 :
                      v.                         :
                                                 :
JOSE M. MUNIZ,                                   :
                                                 :
                   Appellant                     :         No. 2169 MDA 2014

           Appeal from the Judgment of Sentence October 14, 2014
            in the Court of Common Pleas of Cumberland County,
             Criminal Division, at No(s): CP-21-CR-0000903-2006

BEFORE:      ALLEN, OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED AUGUST 07, 2015

      Jose M. Muniz (Appellant) appeals from the judgment of sentence of

four to fourteen months’ imprisonment following his convictions for two

counts of indecent assault.      Specifically, Appellant challenges the resulting

lifetime   registration    required   by   the       Sex    Offender   Registration   and

Notification Act (SORNA), 42 Pa.C.S. §§ 9799.10-9799.41. We affirm.

      We begin by noting the following applicable law.

            On December 20, 2011, the legislature replaced Megan’s
      Law with SORNA, effective December 20, 2012, to strengthen
      registration requirements for sex offenders and to bring
      Pennsylvania into compliance with the Adam Walsh Child
      Protection and Safety Act, 42 U.S.C.A. § 16901, et seq. Section
      9799.14 of SORNA establishes a three-tiered system of
      specifically enumerated offenses requiring registration for sexual
      offenders for differing lengths of time. Pursuant to section
      9799.15(a)(1), a person convicted of a Tier I offense… must
      register for 15 years. A Tier II offender must register for 25



*Retired Senior Judge assigned to the Superior Court.
J-S47038-15


      years, while a Tier III offender must register for the remainder
      of his or her life. 42 Pa.C.S. § 9799.15(a)(2), (a)(3).

Commonwealth v. McDonough, 96 A.3d 1067, 1070 (Pa. Super. 2014)

(some citations omitted).

      Appellant was convicted in 2007, but did not appear for the scheduled

sentencing and remained a fugitive for years. He finally was sentenced on

October 14, 2014. Because Appellant was convicted of indecent assault of a

person less than 13 years of age under 18 Pa.C.S. § 3126(a)(7), he was

informed at sentencing that his conviction of a Tier III offense required

lifetime registration under SORNA.1

      Appellant timely filed a post-sentence motion seeking the imposition of

the ten-year registration requirement applicable at the time of his conviction

rather than the lifetime registration requirement in effect at the time of

sentencing. The trial court denied the motion, and Appellant timely filed a

notice of appeal.   Both Appellant and the trial court have complied with

Pa.R.A.P. 1925.

      Appellant presents the following question for our review: “Was the

sentencing court in error when it denied Appellant’s motion to find 42

Pa.C.S. § 9799.14 unconstitutional under the federal and state constitutions.

As applied retroactively, ordering Appellant to comply with the registration,


1
  See 42 Pa.C.S. § 9799.14(d)(8) (listing 18 Pa.C.S. § 1326(a)(7) among
Tier III offenses).



                                      -2-
J-S47038-15


notification, and reporting requirements for the duration of the Appellant’s

lifetime, rather than ten years?”       Appellant’s Brief at 5 (unnecessary

capitalization and repetition of quantity in numeral form omitted).

      Appellant argues that retroactive application of SORNA violates three

distinct constitutional provisions: (1) the federal ex post facto clause, United

States Constitution, U.S. Const. Art. I, § 10; (2) the state ex post facto

clause, Pa. Const. Art. I, § 17; and (3) the reputation clause of the

Pennsylvania Constitution, Pa. Const. Art. I, § 1.2 See Appellant’s Brief at 9-

24, 25-28, and 8, respectively.

      This Court has held that “the new registration regime pursuant to

SORNA is constitutional under the Federal and State Ex Post Facto Clauses.”

Commonwealth        v.   Perez,   97   A.3d   747,   760   (Pa.   Super.   2014).

Accordingly, Appellant’s first two arguments entitle him to no relief for the

reasons stated in Perez. See id. at 759-60 (holding that the balancing of

the seven factors provided in Kennedy v. Mendoza–Martinez, 372 U.S.

144 (1963), does not show that the provisions of SORNA are sufficiently

punitive to overcome the General Assembly’s categorization of them as non-

punitive).

      Appellant’s remaining claim of error, regarding the reputation clause of

the Pennsylvania Constitution, was not raised in his post-sentence motion.

2
  “All men … have certain inherent and indefeasible rights, among which are
those of … protecting property and reputation….” Pa. Const. Art. I, § 1.


                                       -3-
J-S47038-15


Accordingly, Appellant’s final issue is waived. See Pa.R.A.P. 302(a) (“Issues

not raised in the lower court are waived and cannot be raised for the first

time on appeal.”).

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/7/2015




                                    -4-